Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “[a]n information acquisition system” in the preamble, and the body of the claim recites steps. It is not clear if Applicant is claiming a method or a device. Clarification is requested. For examination purposes, the claims are interpreted to be reciting a method, since it appears that this is Applicant’s intention.
	The remaining claims are rejected since they depend from a rejected claim 1 for the reason mentioned above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-12, 14-19, 21-24, and 27  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aung et al. “Specific Neuropilins Expression in Alveolar Macrophages among Tissue-Specific Macrophages”, PLOS ONE, 22 February 2016, vol.11, no. 2, pp. 1-18: e0147358 [hereinafter “Aung”].
As to Applicant’s claim 1, Aung discloses an information acquisition system [see disclosure of the triple immunohistochemistry in abstract, page 5, and throughout the reference] comprising the following step (A) to (D):
a step (A) of staining a first immune cell protein [see CD 68 in the triple immunohistochemistry on page 5];
a step (B) of staining a second immune cell protein [see CD163 in the triple immunohistochemistry on page 5];
a step (C) of staining a target protein [see NRP-1 in the triple immunohistochemistry on page 5]; and
a step (D) of, after the steps of (A) to (C), measuring a signal derived from the target protein, wherein the steps (A) to (C) are performed on a same sample [see the triple immunohistochemistry on page 5 disclosing the detection of CD68, CD163, and NRP-1 expression in the same AMs (i.e., alveolar macrophages) in lung tissue adjacent to the cancer margin].
As to claim 2, Aung discloses a step (E) of identifying a position and number of an immune cell based on the staining in the steps (a) and (B) is understood in the disclosure of the triple immunohistochemistry on page 5. See also for example page 9, second to last paragraph, disclosing detection of the numbers of protein counted. 
	As to claim 3, the triple immunohistochemistry on page 5 inherently encompasses a step (F) of identifying information on an expression state of the target protein based on the signal derived from the target protein measured in the step (D) [since the detection of the protein, its presence or absence, for example, provides information on the expression state of the target protein.]
	As to claim 4, a step (F) of identifying information on an expression state of the target protein based on the position and number of the immune cell identified in the step (E) is understood in the disclosure of the triple immunohistochemistry on page 5 disclosing the detection of CD68, CD163, and NRP-1 expression in the same AMs [alveolar macrophages] in lung tissue adjacent to the cancer margin. See also for example page 9, second to last paragraph, disclosing detection of the numbers of protein counted.
	As to claim 7, Aung discloses that the first immune cell protein [CD68] in the step (A) and the second immune cell protein [CD163] in the step (B) are individually stained with different dyes. See page 5 under “Triple immunohistochemistry”.
	As to claim 9, Aung discloses that at least one of a cell expressing the first immune cell protein and a cell expressing the second immune cell protein is a macrophage [see abstract and page 5, first full paragraph, disclosing detection of CD6, CD163 and NRP-1 expression in the same AMs [which are alveolar macrophages, see abstract].
	As to claim 10, Aung discloses that at least one of the cell expressing the first immune cell protein and the cell expressing the second immune cell protein is an M2 macrophage. See abstract, and see page 5, first full paragraph.
	As to claims 11 and 12, see abstract and page 5, first full paragraph, disclosing detection of CD6, CD163 and NRP-1 expression , and see page 3, first full paragraph, disclosing expression in macrophages including M2 [which are tumor-associate macrophages].
	As to claim 14, Aung discloses that at least one of the first immune cell protein and the second immune cell protein is a protein expressed in a macrophage. See the triple immunohistochemistry on page 5 disclosing the detection of CD68, CD163, and NRP-1 expression in the same AMs (i.e., alveolar macrophages) in lung tissue adjacent to the cancer margin].
	As to claim 15, Aung discloses that tthe first immune cell protein is a first macrophage protein that is expressed in a macrophage, and the second immune cell protein is a second macrophage protein that is expressed in a macrophage and is different from the first macrophage protein. See page 5, first full paragraph.
	As to claim 16, Aung discloses that at least one of the first macrophage protein and the second macrophage protein comprises a protein specifically expressed in a M2 macrophage. See abstract, and page 5, first full paragraph, and pages 15-16.
	As to claim 17, Aung discloses that the first macrophage protein and the second macrophage protein are selected from CD 68 and CD 163. See page 5, first full paragraph.
	As to claim 18, Aung discloses that the target protein is a protein expressed in a macrophage. [see the triple immunohistochemistry on page 5 disclosing the detection of CD68, CD163, and NRP-1 expression in the same AMs (i.e., alveolar macrophages) in lung tissue adjacent to the cancer margin].
	As to claim 19, Aung discloses that the sample is derived from a tumor tissue, and the target protein is a protein expressed in a tumor-associated macrophage (TAM). See abstract and page 5, first full paragraph, disclosing detection of CD6, CD163 and NRP-1 expression , and see page 3, first full paragraph, disclosing expression in macrophages including M2 [which are tumor-associate macrophages].
As to claim 21, Aung discloses that the signal derived from the target protein is measured as a number of luminescent spots derived from the fluorescent-stained target protein. This is understood in page 5, first full paragraph. See also for example page 9, second to last paragraph, disclosing detection of the numbers of protein counted. 
	As to claim 22, the step (E) is a step of identifying a position and number of the M2 macrophage based on the staining in the steps (A) and (B). This is understood in the abstract, and page 5, first full paragraph, disclosing detection of CD6, CD163 and NRP-1 expression , and see page 3, first full paragraph, disclosing expression in macrophages including M2 [which are tumor-associate macrophages].
	As to claim 23, the sample is derived from a tumor tissue, and the step (E) is a step of identifying a position and number of the tumor-associated macrophage (TAM) based on the staining in the steps (A) and (B). This is understood in the abstract, and page 5, first full paragraph, disclosing detection of CD6, CD163 and NRP-1 expression , and see page 3, first full paragraph, disclosing expression in macrophages including M2 [which are tumor-associate macrophages].
	As to claim 24, the target protein to be stained in the step (C) has two or more types. See page 5, first full paragraph, disclosing NRP-1.
	As to claim 27, one or more of the staining in the step (A), the step (B), and the step (C) are immunostaining. See page 5, first full paragraph disclosing immunohistochemistry.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aung et al. “Specific Neuropilins Expression in Alveolar Macrophages among Tissue-Specific Macrophages”, PLOS ONE, 22 February 2016, vol.11, no. 2, pp. 1-18: e0147358, [hereinafter “Aung”], in view of US 20160335478 (hereinafter “Bredno”).
As to claim 5, Aung discloses a triple immunohistochemistry to detect CD68, CD163, and NRP-1 expression on page 5. Positive reaction of the first antibody (CD68) was detected as a brown coloration with DAB, and positive reaction of the second antibody (CD163) was detected with a pink or light red coloration. The True Blue Peroxidase Substrate System was used for color detection of the third antibody (NRP1). See page 5 under the heading “Triple immunohistochemistry Triple (IHC)”.
Thus Aung discloses that the staining in the steps (A) and (B) is dye-staining, but Aung does not disclose an embodiment in which the staining in step (C) is fluorescent-staining. 
While Aung also discloses immunofluorescence staining in tissue sections (also on page 5) in a separate process, Aung does not disclose an embodiment which includes both dye-staining and fluorescence-staining.
However, Bredno discloses combining dye-staining and fluorescence-staining.
More specifically, Bredno discloses the following.
   	Bredno discloses that an imaging system 102 may provide image data from one or 
more scanned slides to memory 110.  The image data may include an image, as well as any information related to an imaging platform on which the image was generated.  For instance, a tissue section may need to be stained by means of application of a staining assay containing one or more different biomarkers associated with chromogenic stains for brightfield imaging or fluorophores for 
fluorescence imaging.  Staining assays can use chromogenic stains for brightfield imaging, organic fluorophores, quantum dots, or organic fluorophores together with quantum dots for fluorescence imaging, or any other combination of stains, biomarkers, and viewing or imaging devices. Paragraph 0050.
	It would have been obvious to one skilled in the art to modify the triple immunohistochemistry disclosed by Aung to provide fluorescence staining for one of proteins since it is a substitution of one stain for another known stain and Bredno teaches that one can detect a combination of chromogenic stains and fluorophores. One skilled in the art would have had reasonable expectation of success given that Bredno teaches that the a combination of different stains and imaging devices to detect the stains can be used.
As to claim 6, Applicant recites that in the steps (A) to (C), the fluorescent-staining in the step (C) is performed after the steps (A) and (B). This order of sequence would have required ordinary skills in the art since it is predictable that this order of sequence will result in allowing detection of all the stains.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aung et al., “Specific Neuropilins Expression in Alveolar Macrophages among Tissue-Specific Macrophages”, PLOS ONE, 22 February 2016, vol.11, no. 2, pp. 1-18: e0147358, [hereinafter “Aung”], in view of Kaku et al., “Overexpression of CD163, CD204 and CD206 on Alveolar Macrophages in the Lungs of Patients with Severe Chronic Obstructive Pulmonary Disease” PLOS ONE, January 2014, Vol. 9, Issue 1, pages 1-8, [hereinafter “Kaku”].
	As to claim 8, Applicant recites that the first immune cell protein in the step (A) is stained with 3,3’diaminobenzidine, and the second immune cell protein in the step (B ) is stained with Histogreen, and the step (B) is performed after the step (A).
	Aung teaches that CD68 was detected as a brown coloration with DAB (see page 5, first full para.), which is 3,3’diaminobenzidine tetrahydrochloride (DAB) (see page 3, second to last line.) However CD163 is detected with a pink or light red coloration with DAKO (see page 5, first full para.) rather than with Histogreen.
	However, Kaku discloses immunohistochemical analysis of proteins, such as CD163/CD204, which were double stained with DAB and HistoGreen (see page 4, left column.)
	It would have been obvious to one skilled in the art to substitute the DAKO stain in Aung for  Histogreen since it is a mere substitution of a known stain that is compatible for double staining, as taught by Kaku.
		

	Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aung et al., “Specific Neuropilins Expression in Alveolar Macrophages among Tissue-Specific Macrophages”, PLOS ONE, 22 February 2016, vol.11, no. 2, pp. 1-18: e0147358, [hereinafter “Aung”], in view of Kubota et al. “CD163 CD204 tumor-associated macrophages contribute to T cell regulation via interleuin-10 and PD-L1 production in oral squamous cell carcinoma”, Scientific Reports, 11 May 2017, Vol. 7, pp.1-12, [hereinafter “Kubota”]. 
	As to claim 13, Applicant recites that at least one of the first immune cell protein and the second immune cell protein is CD25, which is not disclosed by Aung. 
	As to claim 20, Applicant recites that the target protein is PD-L1, which is not disclosed by Aung.
	Aung teaches detection of CD6, CD163 and NRP1 expression in the same AMs in lung tissue adjacent to the cancer margin. See page 5, first full paragraph. See also pages 16-17, disclosing expression in M1 and M2 macrophages in tissue adjacent cancer margin.
	Moreover, Kubota teaches that tumor-associated macrophages (TAMs) promote cancer cell proliferation, invasion, and metastasis by producing various mediators. Samples were studied for expression of TAMs by immunohistochemistry. Kubota examinered TAM subsets and their production of immune suppressive molecules (IL-10 and PD-L1) See page 1, abstract.
Specifically, Kubota teaches studying the expression of TAM [tumor-associated macrophage] markers in OSCC [oral squamous cell carcinoma] in which immunohistochemical staining was performed to evaluate the distribution of TAMs (CD163, CD204) and activated immune cell markers (CD25 and CD69) in OSCC tissues. See page 6, last paragraph. 
	In the combination of teachings, studying expression of CD25 or PD-L1 in the Aung method, would have been obvious to one skilled in the art since it is a mere substitution or addition to the study of TAM markers, as suggested by Kubota.
	

	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aung et al., “Specific Neuropilins Expression in Alveolar Macrophages among Tissue-Specific Macrophages”, PLOS ONE, 22 February 2016, vol.11, no. 2, pp. 1-18: e0147358, [hereinafter “Aung”], in view of Cannarile et al., “Targeting tumor-associated macrophages in cancer therapy and understanding their complexity”, October 2014, vol. 3, no. 9, pp. 1-2, e955356 [hereinafter “Cannarile”]. 
	As to claim 25, Applicant recites that at least one type of the target protein is CSF-1R, which is not disclosed by Aung.
	However Cannarile discloses performing an assay to evaluate several markers to determine the specific macrophage receptor expression patent in patient tumors. Specifically, CSF-1R expression was detected using affinity antibody and immunohistochemistry. See page 1.
	In the combination of teachings, studying expression of CSF-1R in the Aung method, would have been obvious to one skilled in the art since it is a mere substitution or addition to the study several markers to determine the specific macrophage receptor expression patent in patient tumors, as taught by Cannarile. The skilled artisan would have had reasonable expectation of success given that the detection of CSF-1R is also detected via immunohistochemistry.



	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aung et al., “Specific Neuropilins Expression in Alveolar Macrophages among Tissue-Specific Macrophages”, PLOS ONE, 22 February 2016, vol.11, no. 2, pp. 1-18: e0147358, [hereinafter “Aung”], in view of Cannarile et al., “Targeting tumor-associated macrophages in cancer therapy and understanding their complexity”, October 2014, vol. 3, no. 9, pp. 1-2, e955356 [hereinafter “Cannarile”], as applied to claim 25 above, and further in view of Kubota et al. “CD163 CD204 tumor-associated macrophages contribute to T cell regulation via interleuin-10 and PD-L1 production in oral squamous cell carcinoma”, Scientific Reports, 11 May 2017, Vol. 7, pp.1-12, [hereinafter “Kubota”]. 
	As to claim 26, Applicant further recites that the target protein is PD-L1, which is not disclosed by Aung.
	Aung teaches detection of CD6, CD163 and NRP1 expression in the same AMs in lung tissue adjacent to the cancer margin. See page 5, first full paragraph. See also pages 16-17, disclosing expression in M1 and M2 macrophages in tissue adjacent cancer margin.
Moreover, Cannarile discloses performing an assay to evaluate several markers to determine the specific macrophage receptor expression patent in patient tumors. Specifically, CSF-1R expression was detected using affinity antibody and immunohistochemistry. See page 1.
	While Aung and Cannarile does not disclose detection of PD-L1, this is taught by Kubota.
Specifically, Kubota teaches that tumor-associated macrophages (TAMs) promote cancer cell proliferation, invasion, and metastasis by producing various mediators. Samples were studied for expression of TAMs by immunohistochemistry. Kubota examinered TAM subsets and their production of immune suppressive molecules (IL-10 and PD-L1) See page 1, abstract.
	In the combination of teachings, additionally studying expression of  PD-L1 would have been obvious to one skilled in the art since it is a mere substitution or addition to the study of TAM markers, as suggested by Kubota.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641